Citation Nr: 1028359	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include due to herbicide exposure and/or ionizing radiation.

2.  Entitlement to service connection for prostate cancer, to 
include due to herbicide exposure and/or ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to January 
1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  The Veteran is not shown to be a radiation exposed Veteran, 
as defined by regulation, and there is no objective evidence 
establishing his actual exposure to ionizing radiation during his 
military service.

2.  The Veteran has not been diagnosed with a radiogenic disease 
as defined by regulation.

3.  The Veteran did not have service in Vietnam, and his reported 
service in Korea was after the period recognized by the 
Department of Defense as the time during which Agent Orange was 
used in that country.

3.  The Veteran's diabetes mellitus did not have its onset in 
service or for many years thereafter, and is not shown by the 
evidence to be related to active duty.

4.  The Veteran's prostate cancer did not have its onset in 
service or for many years thereafter, and is not shown by the 
evidence to be related to active duty.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, or the result of, any 
incidence of service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2009).

2.  Prostate cancer was not incurred in, or the result of, any 
incidence of service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 
Stat. 2820, 2832) (providing that '[i]n making the determinations 
under [section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the record reflects that the Veteran was provided 
VCAA notice, by letter mailed in May 2008, prior to the initial 
adjudication of the claim.  The May 2008 letter also provided 
notice with respect to the disability rating or effective date 
element of his claims.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that under the circumstance of this case 
the Veteran is not entitled to a VA examination for the purpose 
of evaluating his claims for service connection.  This is because 
under 38 U.S.C.A. § 5103A, such a medical examination is 
unnecessary for VA to make a decision on his claim as there is no 
competent evidence that the current disability or symptoms may be 
associated with service.  38 U.S.C.A. §  5103A(d)(2)(B).  The 
Board finds that in view of the lack of evidence supporting the 
Veteran's claim, including the absence of evidence demonstrating 
radiation exposure, the length of time that has expired since his 
discharge from service, and the absence of clinical and lay 
evidence indicating continuity of symptoms, any medical opinion 
linking the current diagnoses of diabetes mellitus and prostate 
cancer to service or any incident in service would be speculative 
and therefore not useful to VA in deciding the Veteran's claim.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected, even though there is no record of such disease 
during service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and ; 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute or subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and 
soft tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, 
liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma 
(malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant glomus 
tumor, malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhbdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft part 
sarcoma, congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

VA has also determined that there is no positive association 
between exposure to herbicides and any other condition for which 
the Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also, 61 Fed. Reg. 41442-41449, and Fed. 
Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 120 F.3d 1239, 1247-48 )Fed. 
Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996).

Additionally, if at least one of the diseases deemed chronic for 
VA purposes, to include malignant tumors, becomes manifest to a 
degree of 10 percent or more during the one-year period 
immediately following a Veteran's separation from service, the 
condition may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307(a), 3.309(a).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Hilkert v. West, 
12 Vet. App. 145 (1999).

First, if a Veteran exposed to radiation (as defined by 
regulation as having engaged in a radiation risk activity) during 
active duty later develops one of the diseases listed in 38 
C.F.R. § 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation exposure 
exists.

Second, service connection may be established if a radiation-
exposed Veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), and if the VA Undersecretary 
for Benefits determines that a relationship in fact exists 
between the disease and the Veteran's exposure in service.  When 
a claim is based on a disease other than one of those listed in 
38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
claimant has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b).

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus between 
the claimed condition and service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of Veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period August 6, 1945, to July 1, 1946; or 
certain service on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran claims that his diabetes mellitus and prostate cancer 
are due to his active service.  He further asserts that he was 
exposed to Agent Orange and radiation during service, which 
caused his diabetes and prostate cancer.  

During his May 2010 hearing before the undersigned, the Veteran 
alleged that while he was stationed in Utapao, Thailand, during 
the Vietnam era, where he had an MOS of security policeman and 
was responsible the security of munitions, aircraft and physical 
resources in restricted areas.  As such, he stated that he was 
exposed to Agent Orange while he was guarding various aircraft, 
as well as during personnel checks in various aircraft and 
storage areas.  The Veteran believed there was a reasonable 
possibility that the aircraft he provided security for had 
carried herbicides and had sprayed them in Vietnam.  The Veteran 
also stated that that he spent some of his active service in 
Korea as well.  

In this case, the Veteran's exposure to herbicides is not 
presumed.  The record shows that he had active duty in Thailand.  
The Department of Defense (DOD) has created a listing of 
locations outside of Vietnam where Agent Orange was used or 
tested over a number of years.  DOD has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through July 
1969 along the Korean demilitarized zone (DMZ) to defoliate the 
fields of fire between the front line defensive positions and the 
south barrier fence.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 10, o.  While the Veteran here served in Korea 
during the Vietnam era, he is not presumed to have been exposed 
to Agent Orange because he did not serve until after 1972, about 
three years after the presumptive period for Agent Orange 
exposure had expired.  Additionally, while some testing of Agent 
Orange was used near Pranburi in Thailand during 1964 and 1965, 
there was no tactical herbicide use or storage in Thailand. 

During his May 2010 hearing, the Veteran also stated his belief 
that he was exposed to ionizing radiation while he was stationed 
in Korea, or possibly when he returned stateside.  However, the 
Veteran has only stated that he knew there was radiation 
somewhere and that he was not at liberty to say more.

Regarding the Veteran's claim that his disabilities were related 
to exposure to ionizing radiation, he did not serve in the 
military prior to December 1950.  Thus, he did not serve in 
Hiroshima or Nagasaki during the period beginning on August 6, 
1945, and ending on July 1, 1946.  He also did not have onsite 
participation in any tests involving the atmospheric detonation 
of a nuclear device, nor has he claimed such participation.  
Further, the Veteran did not serve on the grounds of gaseous 
diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio; 
Oak Ridge, Tennessee; or on Amchitka Island, Alaska.  As such, 
the Veteran did not participate in a radiation-risk activity, as 
that term is defined by regulation.  He also does not have any of 
the listed cancers in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Thus, the Veteran's claimed disabilities are not 
subject to presumptive service connection under 38 U.S.C.A. § 
1112(c).  

Given the foregoing, the Board concludes that there is no 
objective evidence of radiation exposure in service, as such 
development of the claim under 38 C.F.R. § 3.311 is not 
warranted.  As to the diabetes mellitus, such is not a radiogenic 
disease and thus 38 C.F.R. § 3.311 is inapplicable to that claim.  
With respect to the prostate cancer, the Veteran is not competent 
to determine that he was exposed to radiation, much less the 
amount of the dosage, particularly in light of the fact that he 
has not indicated where or how much radiation he may have been 
exposed to.  Therefore, his statement that he was exposed to 
radiation in service does not constitute probative evidence.  

Service treatment records were silent to any treatment for or 
diagnosis of diabetes mellitus or prostate cancers.  A report of 
medical history and examination dated November 1971, upon 
induction into active service indicated normal findings.  
Similarly, a report of medical history and examination upon 
separation from active service dated December 1975 noted normal 
findings.  

Post-service treatment records indicated diagnoses of prostate 
cancer and diabetes mellitus.  A diagnosis of diabetes mellitus 
was first noted in 2002 and a November 2002 record questioned 
whether the Veteran's diabetes was related to thioridazine.  The 
Veteran first had elevated PSA results in early 2007 and a 
confirmed diagnosis of prostate cancer was first documented in 
late 2007.

Regarding the Veteran's diabetes mellitus and prostate cancer, 
there is no indication that the current disabilities are the 
result of any incidence of service.  Service treatment records 
were silent to any complaint of or treatment for diabetes or 
prostate cancer.  Furthermore, diabetes mellitus was first 
diagnosed in 2002, nearly 26 years after discharge.  Likewise the 
Veteran's prostate cancer was first diagnosed in 2007, nearly 31 
years after discharge.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, while the Veteran currently has diabetes and 
prostate cancer, there is no objective medical evidence relating 
the Veteran's disabilities to active service.  As noted above, it 
is not presumed that the Veteran was exposed to Agent Orange, and 
no medical opinion relates the current disabilities to active 
service.  There is also no showing, either by the clinical 
records or the Veteran's own statements, that he has had 
continuous symptomatology since active service.

The Board acknowledges that Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) can be interpreted to enable a lay person to 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here however, the Veteran is not competent to 
state that his diabetes mellitus or prostate cancer was caused by 
exposure to herbicides or radiation during service, or to any 
other incident of service.  Thus, while current disabilities are 
shown, the facts of this case go beyond an immediately-observable 
relationship, such as a fall leading to a broken leg.  As such, 
the Veteran is not competent to offer an opinion of etiology in 
this case.    

Accordingly, the evidence of record does not show that the 
Veteran's diabetes mellitus or prostate cancer is due to service.  
As such, the Board must find that the preponderance of the 
evidence is against the Veteran's claims for entitlement to 
service connection on these issues.  As there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for prostate cancer is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


